NO. 4-09-0360           Filed 3/26/10

                     IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

In re: RAKIM V., a Minor,              )    Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,   )    Circuit Court of
          Petitioner-Appellee,         )    Champaign County
          v.                           )    No. 08JD151
RAKIM V.,                              )
          Respondent-Appellant.        )    Honorable
                                       )    Heidi Ladd,
                                       )    Judge Presiding.
_________________________________________________________________

          PRESIDING JUSTICE MYERSCOUGH delivered the opinion of

the court:

          In February 2009, respondent, Rakim V. (born July 8,

1992), pleaded guilty to one count of aggravated battery (720

ILCS 5/12-4(b)(3) (West 2008)), and the trial court adjudicated

respondent delinquent.    In April 2009, the court sentenced him to

an indeterminate sentence in the Illinois Department of Juvenile

Justice (DOJJ) not to exceed five years or the minor's twenty-

first birthday, whichever came first.      The court also awarded

respondent 51 days’ sentence credit for time spent in custody.

          Respondent appeals, arguing he is entitled to six

additional days’ sentence credit.   We affirm as modified and

remand with directions.

                            I. BACKGROUND

          On August 28, 2008, the State filed a petition for

adjudication of wardship, alleging that on March 20, 2008,

respondent, then 15 years old, committed the offense of resisting

a peace officer, a Class A misdemeanor (720 ILCS 5/31-1(a) (West
2006)) (count I).

            On October 15, 2008, the State filed a supplemental

wardship petition, alleging that on September 10, 2008, respon-

dent committed the offense of resisting a peace officer, a Class

A misdemeanor (720 ILCS 5/31-1(a) (West 2006)) (count II).

            On October 27, 2008, the State filed another supplemen-

tal wardship petition, alleging that on October 13, 2008, respon-

dent committed aggravated battery, a Class 3 felony (720 ILCS

5/12-4(b)(3) (West 2008)) (count III).

            On January 12, 2009, the State again filed a supplemen-

tal petition for wardship, alleging that on January 9, 2009,

respondent committed aggravated battery, a Class 3 felony (720

ILCS 5/12-4(b)(8) (West 2008)) (count IV), and mob action, a

Class 4 felony (720 ILCS 5/25-1(a)(1) (West 2008)) (count V).

            On February 5, 2009, respondent pleaded guilty to

aggravated battery (count III).    In exchange for his guilty plea,

the State agreed to dismiss counts I, II, IV, and V in its

petition.    The trial court accepted respondent’s plea and dis-

missed the remaining counts.    The court adjudicated respondent

delinquent and set a sentencing date of April 1, 2009.    Respon-

dent was released into his mother’s custody pursuant to a pre-

trial conditions order.    Under the terms of that order, respon-

dent was, inter alia, not to violate any laws.

            On March 9, 2009, however, respondent was taken into

custody for possession with intent to deliver (cannabis) (720

ILCS 550/5(c) (West 2008)) (case No. 09-JD-57).    Respondent


                                - 2 -
remained in custody until his April 1, 2009, sentencing hearing.

           On April 1, 2009, the trial court sentenced respondent

as stated and awarded him 51 days’ sentence credit.    The court

also granted the State’s motion to withdraw and dismiss its

petition in case No. 09-JD-57.

           On April 14, 2009, respondent filed a motion to recon-

sider sentence, which the trial court denied.

           This appeal followed.

                            II. ANALYSIS

           On appeal, respondent argues he is entitled to six

additional days’ sentence credit.    Specifically, respondent

contends he is entitled to the following additional sentence

credit: one day for March 20, 2008; one day for May 26, 2008; one

day for September 13, 2008; one day for October 13, 2008; and two

days for April 1, 2009, and April 2, 2009.

           The State argues respondent is entitled to only one

additional day of credit.   Specifically, the State concedes

respondent should be credited one additional day for October 13,

2008, i.e., the day respondent was taken into custody on the

offense for which he was sentenced.

                       A. Standard of Review

           A trial court is statutorily mandated to give a minor

credit for his predisposition detention.    705 ILCS 405/5-

710(1)(a)(v) (West 2008); In re J.T., 221 Ill. 2d 338, 353, 851
N.E.2d 1, 10 (2006).   We review the application of a statute de

novo.   People v. Evans, 391 Ill. App. 3d 470, 472, 907 N.E.2d


                                 - 3 -
935, 937 (2009).

                         B. Sentence Credit

          A juvenile who is committed to DOJJ for an indetermi-

nate term with the maximum not to exceed the period an adult

would serve for the same offense is entitled to predisposition

credit for the time he was incarcerated.      J.T., 221 Ill. 2d at

353, 851 N.E.2d at 10.   A juvenile should receive credit against

his sentence for any part of a day for which he spent some time

in custody.   See People v. Compton, 193 Ill. App. 3d 896, 903-04,

550 N.E.2d 640, 645 (1990).   However, "a defendant will not be

credited for the day of sentencing in which he is remanded to the

Department of Corrections [(DOC)]."     People v. Foreman, 361 Ill.

App. 3d 136, 157, 836 N.E.2d 750, 768 (2005).     The same rule

applies to juveniles remanded to DOJJ.

              1. Calculation of Awarded Sentence Credit

          In this case, the trial court awarded respondent 51

days’ sentence credit.   While the court did not break down the

specific days awarded, the record shows respondent was awarded 28

days for time served in pretrial detention from January 9, 2009,

through February 5, 2009, and 23 days for his presentence deten-

tion from March 9, 2009, to, but not including, April 1, 2009,

the day the court sentenced and remanded him to the custody of

DOJJ.

          Section 5-705(3) of the Juvenile Court Act of 1987

(Juvenile Act) permits a minor’s release from detention prior to

sentencing to allow time to prepare a social investigation report


                                - 4 -
or to gather other evidence relevant to sentencing.      See 705 ILCS

405/5-705(3) (West 2008).    In such an event, the minor’s release

from detention is "subject to supervision by the court during the

period of the continuance."   705 ILCS 405/5-705(3) (West 2008).

          In this case, respondent was released into the custody

of his mother subject to the terms of the February 5, 2009,

pretrial conditions order.    Respondent violated that order when

he was arrested on March 9, 2009, for possession of cannabis.

Respondent was returned to detention on March 9, 2009, and

remained in custody until his April 1, 2009, sentencing hearing,

for a total of 23 days’ presentence detention.

                        2. October 13, 2008

          The State concedes respondent is entitled to one day of

additional sentence credit for October 13, 2008, because that was

the day he was taken into custody for the aggravated-battery

offense for which he was sentenced.      We accept the State’s

concession and agree.

          Section 5-710 of the Juvenile Act provides "[t]he minor

shall be given credit on the sentencing order of detention for

time spent in detention *** as a result of the offense for which

the sentencing order was imposed."       705 ILCS 405/5-710(1)(a)(v)

(West 2008).

          In this case, the record shows respondent was arrested

on October 13, 2008, for the aggravated battery of a dean at his

high school.   Respondent was in the dean’s office for leaving

class and refusing to go back.    Respondent became uncooperative


                                 - 5 -
and forcefully pushed his shoulder into the dean’s chest while

exiting the dean’s office.   On February 5, 2009, respondent

pleaded guilty to that aggravated-battery offense, and on April

1, 2009, the trial court sentenced respondent for that offense.

However, the record does not show respondent received sentence

credit for the day he was taken into custody on that offense.    As

a result, respondent is entitled to one additional day of credit

for time spent in custody on October 13, 2008.

                       3. Three Days’ Credit

          Respondent also requests sentence credit for the three

days he spent in custody as a result of the following offenses:

resisting a peace officer on March 20, 2008 (one day); battery on

May 26, 2008 (one day); and resisting a peace officer on Septem-

ber 10, 2008 (one day).

          The State argues those offenses are unrelated to the

October 13, 2008, aggravated battery of a high school dean--the

offense for which he was sentenced.     As a result, the State

maintains respondent is not entitled to credit for those days.

          As stated, respondent should be credited for time spent

in detention as a result of the offense for which the sentencing

order was imposed.   705 ILCS 405/5-710(1)(a)(v) (West 2008).

          In this case, however, the October 13, 2008,

aggravated-battery offense for which respondent was sentenced is

not related in any way to the three offenses cited by respondent.

          On March 20, 2008, police were investigating a scene

after a large fight occurred.   During the investigation, police


                                - 6 -
attempted to question respondent, who tried to walk away from the

officers.    When they attempted to detain respondent, he resisted

them.   Respondent was taken into custody for resisting a peace

officer.

            On May 26, 2008, respondent was taken into custody for

battery after police observed him and another individual fighting

with a third person.    Respondent was not charged with an offense.

            On September 10, 2008, police were investigating

allegations that respondent threatened to shoot another student.

During the investigation, respondent attempted to leave after

being told he was not free to do so.    Respondent was charged with

resisting a peace officer.

            Here, the three offenses for which respondent spent the

corresponding three days in custody are unrelated to the October

13, 2008, offense for which respondent was sentenced.    As a

result, respondent is not entitled to sentence credit for those

three days against his sentence for aggravated battery.    See 705

ILCS 405/5-710(1)(a)(v) (West 2008).

                 4. April 1, 2009, and April 2, 2009

            Finally, respondent requests two additional days’

sentence credit for the two days he spent in custody following

the April 1, 2009, oral pronouncement of his sentence, but prior

to his April 3, 2009, transportation to DOJJ.    In respondent’s

reply brief, respondent concedes he is not entitled to credit for

April 3, 2009, the day of transfer, but that he is entitled to

credit for the sentencing date and the day between sentencing and


                                - 7 -
transfer into DOJJ custody.    We agree.

          As previously stated "a defendant will not be credited

for the day of sentencing in which he is remanded to [DOC]."

Foreman, 361 Ill. App. 3d at 157, 836 N.E.2d at 768.     However,

section 5-8-7(a) of the Unified Code of Corrections provides that

"[a] sentence of imprisonment shall commence on the date on which

the offender is received by [DOC] or the institution at which the

sentence is to be served."    (Emphasis added.)   730 ILCS 5/5-8-

7(a) (West 2008).   The same rule applies to juveniles received by

DOJJ.

          On April 1, 2009, the trial court sentenced respondent

and "remanded [him] to the custody of [c]ourt [s]ervices for

transport to [DOJJ]."   However, the "Warrant for Commitment,"

filed April 7, 2009, shows he was not delivered into DOJJ custody

until April 3, 2009.    Likewise, the April 7, 2009, docket entry

shows the following: "[r]eceived [w]arrant for [respondent] 04-

03-09."

          In this case, the record shows respondent was not

transported to DOJJ the same day as sentencing.     Instead, he was

transported two days later, on April 3, 2009.     As a result, we

find respondent should receive credit for the two days--April 1,

2009, and April 2, 2009--he spent in custody prior to his April

3, 2009, transfer into DOJJ custody.

                           III. CONCLUSION

          For the reasons stated, we affirm respondent's sentence

as modified.   We remand with directions to modify the sentencing


                                - 8 -
judgment to reflect three additional days’ sentence credit

against respondent’s sentence for aggravated battery.

          Affirmed as modified and remanded with directions.

          KNECHT and APPLETON, JJ., concur.




                              - 9 -